BEAUCHAMP, Judge.
Appellant was convicted for running a gambling house and assessed three years in the penitentiary.
We find no bills of exception in the record and no objections were filed to the court’s charge. The only question presented for our consideration is the complaint that the evidence was insufficient. To this we cannot agree. Appellant had two places of business in the “flats” in the town of Levelland. One described was the “Last and First Chance.” It was an eating place where drinks were served and a large room in the rear is described as having two tables. The sheriff had made several raids and found men gambling there. According to the evidence, crap shooting was a common practice. They also gambled with cards. The appellant had approached the sheriff and asked for permission to run the gambling house, telling him that they let him do it everywhere else. The sheriff told him it could not be done so long as he was there and appellant apparently agreed. Nevertheless, the gambling continued. This is the state’s evidence in the case. It makes no difference what testimony was given by appellant, since the jury found against his contention.
The judgment of the trial court is affirmed..